When referees neglect to report, a rule to cause1 why1 an attachment should not issue, will be §ranted-Motion for an attachment against referees for not report-a 1 ing. The referees shewed cause against the rule by stating, that since the service of notice of this application, they had made a report. The motion was denied, and without costs : 1 the court, however, observing, that had cause not been shewn, an attachment would not have been granted in the first instance ; but a rule would have been ordered, requiring the referees to report in a specified time or shew cause.